DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 10-11, 18, 22, 25, 27, 29, 37, and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filed includes a claim reciting the limitation “comprising spraying, simultaneous to the spraying of the first composition and a second composition, a third composition” (Claim 18). Claim 1 has been amended to include a limitation “spraying a third composition comprising an active agent on at least a portion of the layer such that the third composition is retained on the portion of the layer,” where “the layer” refers to a layer comprising a first polyelectrolyte and a second polyelectrolyte deposited on a surface of the substrate. The specification as originally filed does not describe spraying a third composition on a layer, comprising a first polyelectrolyte and a second polyelectrolyte, deposited on a surface of the substrate.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation “ratio of the roll-off angle after exposing the surface . . . to the roll-off angle . . . .” The limitation is indefinite, because a roll-off angle depends at least in part on properties of a composition applied to such surface and such composition is not defined in the claim (e.g. the ratio of roll-off angle after applying a first and second composition to form a hydrophilic polyelectrolyte coating on a hydrophobic surface will be greater than 1 if water is used as a drop for the test, but not if oil is used as the droplet; similar if a charged vs. non-charged droplet is used depending on charges on the surface of the substrate or on the surface of a specified polyelectrolyte complex). Therefore, how “roll-off” is measured is not adequately defined. Examiner considers the limitation to be met by any composition for which it is true.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 22, 27, 29, 37, and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vorderbruggen et al. (US 2013/0192835) (as evidenced by “Water Structure and Science”. <http://www1.lsbu.ac.uk/water/ starch.html> (2014) that corn kernels are hydrophobic).
Regarding Claims 1, 29, and 58, Vorderbruggen et al. (US’835) teach a method, comprising simultaneously (i.e.  at least partially overlap temporally) spraying a first composition comprising a first polyelectrolyte and a second composition comprising a second polyelectrolyte with a charge opposite in sign of that of the first on a substrate (a plant surface like corn cobs/ kernels (also fruit) and nut shells like walnut shells (also fruit), etc. [0032] and see cited evidence) such that a layer comprising the first polyelectrolyte and the second polyelectrolyte is deposited on a surface of the substrate, wherein exposing the surface to  the first and second composition causes a reaction product to be formed comprising both the first species and the second species, and wherein the reaction product is formed on at least a portion of the surface [0059, 0024]. The method comprises spraying at least a portion of the surface to a third composition, comprising fire retardant and/ or pesticide (silica nanoparticles, water) or fertilizer (carbon nanotubes) [0070-0071] or cosmetics (titanium phosphate) [0021-22]. Additionally, because there can be multiple layers creating multiple surfaces, each surface to which an additional polyelectrolyte layer is sprayed can reasonably be considered a first portion of a surface and a second portion of a surface of a substrate which at least partially overlap [0002].
Regarding Claim 8, the reaction product is capable of partially or fully pinning a droplet (e.g. a droplet of polyelectrolyte of opposite and equal charge or of opposite but less than equal charge).
Regarding Claim 22, the surface includes at least some compositions with a contact angle greater than 90 (hydrophobic compositions, including corn kernels: see “Water Structure and Science”) [0032].
	Regarding Claim 27, the reaction product comprises a polyelectrolyte complex due to the interlocking of layers with opposite charges [0059].
Regarding Claim 37, US’835 teaches hyaluronic acid, heparin, carboxymethyl cellulose, carboxymethyl dextrans, alginates, pectins, chitosans, polyacrylic acid, polymethacrylic, poly(vinylbenzyl-trimethylammonium), polyethyleneimine, poly(styrenesulfonic acid)  [0037-0038, 0043, 0045].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorderbruggen et al. (US 2013/0192835).
Regarding Claim 10, US’835 fails to teach a pinning number. However, because US’835 teaches that multiple layers of alternating charges can be formed on a substrate [0059], subsequent droplets of polyelectrolyte are adhering to previously formed reaction products of polyelectrolytes (i.e. polyelectrolyte complexes). Because a pinning number is related to adhesion forces, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’835 to form droplets with the recited range of pinning number through routine optimization.
Regarding Claim 11, US’835 fails to teach roll-off. However, because US’835 teaches that alternating layers of opposite charges can be formed on a substrate [0059], subsequent droplets of polyelectrolyte are adhering to previously formed reaction products of polyelectrolytes (i.e. polyelectrolyte complexes), it would have been expected that after exposing the surface to the first and second composition, the roll-off angle of a droplet of a polyelectrolyte of opposite charge to the polyelectrolyte complex already deposited would be greater than the roll off angle without exposing the surface to these compositions.
Regarding Claim 18, US’835 fails to expressly teach spraying a third composition simultaneously with the first and second compositions. However, it teaches spraying first and second polyelectrolyte (i.e. polyionic) compositions simultaneously and also that a third composition can be included in a polyelectrolyte composition [0014, 0021-22, 0070-0071]. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’835 by applying a first, second, and third composition simultaneously.
Claims 1, 4-5, 8, 10-12, 18, 22, 27, 33, 37, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlenoff (US 2004/0265603).
Regarding Claims 1, 33, and 58, Schlenoff (US’603) teaches a method, comprising: spraying a first composition comprising a first polyelectrolyte and a second composition comprising a second polyelectrolyte on a substrate such that a layer comprising the first polyelectrolyte and the second polyelectrolyte is deposited on a surface of the substrate [0034-0035, 0038] and applying a third composition on at least a portion of the layer (e.g. a third polyelectrolyte or third polyelectrolyte complex solution) can be applied to at least a portion of the layer [0009, 0038-0039]. US’603 teaches that a polyelectrolyte complex may be formed either by applying each polyelectrolyte solution alternately or by first mixing two polyelectrolytes as a polyelectrolyte complex solution and then applying the polyelectrolyte complex solution [0034-0035]. US’603 teaches that any of polyelectrolyte solutions, polyelectrolyte complex solution, or polyelectrolyte dispersions may be deposited on the substrate by any appropriated method such as casting, dip coating, doctor blading and/or spraying [0035]. Although US’603 suggests that dip coating is preferred when using a mixed polyelectrolyte complex solution [0036] and spraying is preferred when polyelectrolyte solutions are sprayed immediately one after another [0038], it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process by spraying a mixed polyelectrolyte complex solution (i.e. first and second compositions sprayed simultaneously or essentially simultaneously), since US’603 suggests spraying can be used for either type of solution even though it shows a preference for dipping when oppositely-charged polyelectrolytes are first mixed. Moreover, that US’603 suggests “immediately after each other” suggests that it would be obviously to deposit them “essentially simultaneously.”
US’603 teaches that a polyelectrolyte complex solution may comprise an active agent (e.g. anticorrosive additive, [0036]; pigments, including silica, alumina, titania, iron oxide, and zirconium oxide -- which also help resist abrasion [0039] and others) (Claims 21-23 and 26-28).  US’603 fails to teach spraying specifically a third composition comprising an active agent on at least a portion of the layer such that the third composition is retained on the portion of the layer. However, it would have been obvious to a person of ordinary skill in the art at the time of invention to spray further polyelectrolyte solutions or polyelectrolyte complex solutions which include active agents onto a previous layer to build up the coating with further layers that include active agents [0009, 0038-0039].
Regarding Claim 4, US’603 teaches a method, comprising: exposing a hydrophobic surface (a surface of a previously deposited hydrophobic layer) to: a first composition comprising a first species with a first charge (polyectrolyte solution); and a second composition comprising a second species (also a polyelectrolyte solution) with a second charge, wherein the second charge is opposite in sign to the first charge , wherein exposing the hydrophobic surface to the first composition and the second composition causes a precipitate  to be formed comprising both the first species and the second species, and wherein the precipitate  is formed on at least a portion of the hydrophobic surface (a surface of at least one hydrophobic layer of 40 layers was formed and then exposed to a first and second composition including a first and second species with a first and second charge, the first and second charges with opposite signs in order to form subsequent layers) (Abstract; [0047]).
In US’603, the hydrophobic layers are coated by dip coating with alternating polyelectrolyte solutions [0042, 0047]. US’603 fails to teach essentially simultaneously exposing a hydrophobic surface to the first and second compositions. US’603 suggests that layers can be deposited either by exposing a surface to alternating polyelectrolyte solutions or by exposing a surface to a polyelectrolyte complex solution, which includes a mixture of a first and second polyelectrolyte solution) [0033-0035]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’603 by depositing the first and second compositions essentially simultaneously by mixing them together to form a polyelectrolyte complex solution and then exposing the surface to the polyelectrolyte complex solution, because US’603 suggests applying polyelectrolyte solutions separately or as a mixture to form a layer.
Regarding Claim 5, since layers of polyelectrolyte complexes can be formed to grow a coating with a given thickness, the polyelectrolyte complex would provide greater surface coverage than a sole first or second polyelectrolyte solution, which does not form a layer by itself.
Regarding Claim 8, the reaction product is capable of partially or fully pinning a droplet (e.g. a droplet of polyelectrolyte of opposite and equal charge or of opposite but less than equal charge and since layers are formed by spraying or coating one polyelectrolyte solution or polyelectrolyte complex solution on top of another one, droplets of those solutions must be at least partially pinned to the surface of a preceding layer).
Regarding Claim 10, US’603 fails to teach a pinning number. However, because pinning number is related to adhesion on impact. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process by spraying compositions with a desirable pinning number so that they adhere to a surface on impact.
Regarding Claim 11, US’603 fails to teach a roll-off angle. However, a roll-off angle depends at least in part on the affinity of a particular coating material to a particular surface material, and Claim 11 does not specify a specific material for a “surface,” a specific material for a drop placed onto a surface or to a first or second composition. US’603 teaches exposing a wire surface to a first and second polyelectrolyte solution and also exposing a layer formed by a polyelectrolyte complex [0042]. US’603 also teaches that layers can be either hydrophilic [0042-0044] or hydrophobic [0047, 0030]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the US’603 to have a ratio of roll-off angle within the recited range under at least some unrecited conditions (e.g. water droplet on hydrophilic coating).
Regarding Claim 12, US’603 teaches that any of polyelectrolyte solutions, polyelectrolyte complex solution, or polyelectrolyte dispersions may be deposited on the substrate by any appropriated method such as casting, dip coating, doctor blading and/or spraying [0035]. Although US’603 suggests that dip coating is preferred when using a mixed polyelectrolyte complex solution [0036] and spraying is preferred when polyelectrolyte solutions are sprayed immediately one after another [0038], it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process by spraying a mixed polyelectrolyte complex solution (i.e. first and second compositions sprayed simultaneously or essentially simultaneously), since US’603 suggests spraying can be used for either type of solution even though it shows a preference for dipping when oppositely-charged polyelectrolytes are first mixed. 
Regarding Claim 18, US’603 teaches that a third composition (additive) may be included in a polyelectrolyte solution or polyelectrolyte complex solution, which can be sprayed (Claims 21-23 and 26-28; [0036-0039]). 
Regarding Claim 22, US’603 teaches exposing both hydrophobic surfaces (previous layers of hydrophobic polyelectrolyte complexes) to a first and second composition to form additional layers of polyelectrolyte complexes [0047] and hydrophilic surfaces (previous layers of hydrophilic polyelectrolyte complexes) to a first and second composition to form additional layers of polyelectrolyte complexes [0042]. Thus, it would have been obvious to deposit a first and second composition either on a surface which has a contact angle of greater than 90 degrees or less than 90 degrees, depending on whether a previous layer to which a polyelectrolyte solution or complex solution is hydrophobic (>90 degrees) or hydrophilic (<90 degrees).
Regarding Claim 27, a polyelectrolyte complex is formed (Claim 26).
Regarding Claim 37, the first or second polyelectrolyte (“first” and “second” are interchangeable since neither is fixed by a particular charge or other property) may include nucleic acid [0021], poly(4-vinyl-N-alkylpyridinium) (PNO4VP) [0030], poly(diallyldimethyl ammonium) [0027], poly(styrene sulfonic acid) [0025], poly (acrylic acid) [0026], poly (methacrylic acid) [0026].
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 25, no prior art has been identified which teaches or fairly suggests that a surface which is exposed to first and second compositions is superhydrophobic.
Response to Arguments
Applicant’s claim amendment, filed 28 January 2022, with respect to the rejection(s) of claim(s) 4-5, 12, and 33 under 35 U.S.C. 102(a)(1) as being anticipated by Vorderbruggen et al. (US 2013/0192835) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an amendment to Claim 4 to require exposing a hydrophobic surface to [recited compositions]. The amendment necessitates a rejection of Claims 4-5, 12, and 33 under 35 USC 103 as obvious over Schlenoff (US 2004/0265603), which also further applies to Claims 1, 4-5, 8, 10-12, 18, 22, 27, 33, 37, and 58 under 35 USC 103.
Applicant’s amendment, filed 28 January 2022, with respect to the rejections of Claims 4, 8, 13-15, 17, 26, and 33 under 35 USC 112 have been fully considered and are persuasive.  The rejections of Claims 4, 8, 13-15, 17, 26, and 33 under 35 USC 112 have been withdrawn. 
Applicant's arguments filed 28 January 2022 with respect to the rejections of Claim 11 under 35 USC 112(b), of Claims 1, 8, 22, 27, 29, and 37 under 35 U.S.C. 102(a)(1) as being anticipated by Vorderbruggen et al. (US 2013/0192835), and of Claims 10-11 and 18 under 35 USC 103 as obvious over Vorderbruggen et al. (US 2013/0192835) have been fully considered but they are not persuasive.
In response to Applicant’s argument that Claim 11 is sufficiently definite because the ratio is adequately defined even if absolute value is not (Remarks, p. 7, second to third paragraphs), the argument is not persuasive, because since the conditions of the test are not adequately defined, it is not clear what properties are required of the coated surface. For example, if a hydrophobic surface is covered with a hydrophilic coating and a water droplet is used to measure roll off both before and after coating, the ratio itself (not just absolute values) will be different from a ratio obtained by using an oil droplet. Similarly, the ratio will differ if a charged vs. an uncharged droplet is used in the case a charged coating is deposited on an uncharged substrate or an uncharged coating on a charged substrate. Test conditions for measuring roll-off are not adequately defined.
Regarding Applicant’s argument that Vorderbruggen does not disclose spraying a third composition comprising an active agent on at least a portion of the layer comprising a first polyelectrolyte and a second polyelectrolyte (Remarks, p. 8, third paragraph), the argument depends on new matter not disclosed in Applicant’s specification as originally filed and claims 1, 8, 10-11, 18, 22, 25, 27, 29, 37, and 58 are rejected under 35 USC 112(a). To the extent that the limitation is interpreted as including subject matter described by applicant in the originally-filed specification, the method comprises spraying at least a portion of the surface to a third composition, comprising fire retardant and/ or pesticide (silica nanoparticles, water) or fertilizer (carbon nanotubes) [0070-0071] or cosmetics (titanium phosphate) [0021-22]. Additionally, because there can be multiple layers creating multiple surfaces, each surface to which an additional polyelectrolyte layer is sprayed can reasonably be considered a first portion of a surface and a second portion of a surface of a substrate which at least partially overlap [0002].
In response to Applicant’s argument that the nanoparticles are incorporated into the coating and not retained on any sort of layer produced in the process (Remarks, p. 8, third paragraph), because there can be multiple layers creating multiple surfaces, an additional polyelectrolyte complex including an active agent sprayed on a previous layer is considered a third composition comprising an active agent sprayed on a portion of the layer that had been previously deposited [0002].
In response to Applicant’s argument that because Vorderbruggen discloses chipped, ground, or crushed components of nuts, seeds, and seed shells, which are not necessarily hydrophobic (Remarks, p. 8), Vorderbruggen was applied to Claim 22, which recites “prior to exposing the surface to either of the first composition and the second composition, a contact angle between water and the surface is greater than or equal to 90 degrees.”  “Water Structure and Science” provides evidence that corn kernels are hydrophobic. Unlike amended Claims 4-5, Claim 22 does not require that the surface be hydrophobic (i.e. have a contact angle >90 degrees), only that at sometime prior the surface of a substrate was hydrophobic. Additionally, Applicant concedes that at least some of the compositions in the substrate are hydrophobic (Remarks, p. 9); thus, at least those portions of the substrate can be reasonably considered to have a contact angle <90 at some point prior to exposure. While Vorderbruggen continues to apply to Claim 22 since corn kernels (also certain compositions within the kernels) used in Vorderbruggen at some point prior to being exposed to a first and second composition had a hydrophobic surface, Schlenoff (US 2004/0265603) is now cited to show the obviousness of exposing a hydrophobic surface to a first and second composition.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712